Citation Nr: 1754758	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-09 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to total rating based on individual unemployability (TDIU).

2.  Entitlement to a rating in excess of 10 percent for chronic low back pain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 
INTRODUCTION

The Veteran had active service from April 1980 to January 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA).

The Veteran testified before the Board at a September 2016 hearing.  A transcript is of record.

During his hearing, the Veteran appears to assert that he should be service connected for rhabdomyolysis.  The Board REFERS this claim to the RO for any appropriate development.  

The issue of entitlement to a rating in excess of 10 percent for chronic low back pain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

On September 7, 2016, prior to the promulgation of a decision in the appeal, the Board received verbal notification from the Veteran at the September 7, 2016, hearing indicating his intent to withdraw his appeal on the issue of entitlement to TDIU. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to TDIU are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204(a), (b)(1) (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  At the September 7, 2016, hearing, the Veteran, with his representative present, submitted a verbal request expressing his intent to withdraw the pending claim of entitlement to TDIU from appellate consideration.  Hence, there remain no allegations of errors of fact or law with respect to the issue of entitlement to TDIU.  Accordingly, the Board does not have jurisdiction to review the instant appeal, and it is therefore dismissed.


ORDER

The appeal as to the issue of entitlement to TDIU is dismissed. 


REMAND

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of his low back disability.  The examiner should note if he has any radiculopathy, or other associated neurological impairment.  The impact of his disability on his ability to work should also be noted.

a)  Range of motion testing should be undertaken, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the any associated functional limitations.  

b)  The examiner should specifically offer an opinion as to the impact of any functional loss due to pain during flare-ups, considering all procurable and assembled data, and by obtaining all tests and records that might reasonably illuminate the medical analysis.  The examiner must, at a minimum, ask the Veteran to describe the severity, frequency, duration, or functional loss manifestations related to flare-ups.  

c)  The examiner should specifically offer an opinion as to the impact of repetitive use over time on his functional ability.  If the examiner deems it necessary, the Veteran should be asked to engage in repetitive use over time prior to the examination.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  If the benefit sought on appeal is not granted, the Veteran should be provided a Supplemental Statement of the Case and an appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).







______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


